DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a corrected notice of allowance on patent application 15307853, attorney docket P96480PCT-US. This application, filed 12/06/2018, is a national stage entry of PCT/US2016/036580, which has an international filing date of 06/09/2016, which is the assigned effective filing date, and applicant is Intel Corp. Subsequent to the office action dated 12/28/2020, applicant has amended claims 1, 2, 9-13, 23, 35-37, and added claims 39-43. Claims 3-8, 14-22, 26-31 and 33-34 have been cancelled. Claims 23-25 have previously been withdrawn from consideration. Claims 1, 2, 9-13, 23-25, 32 and 35-43 are pending and are considered below.  

Response to Arguments
Applicant’s arguments filed 3/29/21, with respect to the rejections of claims 1 and its dependents under §103 have been fully considered and are persuasive. 
Applicant correctly argues that the art of record does not teach or make obvious a quantum dot device with a quantum stack that extends continuously above two or more openings in the substrate with a second material of the stack in contact with the bottom of the opening as recited in claims 1 and 23.  So the prior rejection of those claims is withdrawn and a notice of allowance is issued. 
Applicant has cancelled claim 34, so the §112d rejection is moot.

Election/Restrictions
 The restriction requirement of claims 23-25, as set forth in the Office action mailed on 7/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 23-25 is withdrawn because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 9-13, 23-25, 32 and 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a quantum dot device that has a quantum well stack that extends continuously above two or more openings in the substrate with a second material of the stack in contact with the bottom of the opening


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JOHN A BODNAR/Examiner, Art Unit 2893